Citation Nr: 1806428	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to re-open a claim of entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as depression.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 0 percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 through September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for a jaw disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 2006.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  New and material evidence has not been received since the final May 2006 rating decision denial of service connection for a jaw disability.

3.  A psychiatric disability was not present until more than one year after separation from active service and is not etiologically related to service.

4.  A cervical spine disability was not present until more than one year after separation from active service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a jaw disability.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).  

2.  The criteria for service connection for a psychiatric disability, claimed as depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

New and Material Evidence

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A March 2006 rating decision denied service connection for a jaw disability.  At that time, the service medical records indicated that the Veteran was hit on the chin by an elbow playing basketball.  The left temporomandibular was tender.  X-rays showed no fracture or dislocation.  The RO found that no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The basis of the denial was lack of evidence showing a current jaw disability.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen the claim for a jaw disability in January 2011.  Evidence received since the March 2006 decision includes additional VA treatment records, and service medical records noting complaints of stress and marital problems.  Those additional records do not contain any evidence linking any claimed jaw disability to service, or showing any current jaw disability.  As a result that evidence is not material in that it does not show that the Veteran fractured his jaw during active service.  During the March 2017 hearing, the Veteran testified that experimentation was performed on his jaw while in service.  The Veteran's service medical records contain dental records pertaining to all treatment.  As a result, that information is not new or material in that it does not show that the Veteran fractured his jaw during active service or provide any additional information that was not present prior to the March 2006 decision.

In addition, although additional service medical records were received, those records are not pertinent or relevant to the claim for service connection for a jaw disability, and thus the claim does not qualify to be reconsidered.  38 C.F.R. § 3.156(c) (2017).

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim for service connection for a jaw disability.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim. 

As new and material evidence has not been received, the petition to reopen the claim for service connection for a jaw disability is denied.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, such as arthritis, psychoses, or organic diseases of the nervous system, which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, such as arthritis, psychoses, and organic diseases of the nervous system.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychiatric Disability

The Veteran contends that he is entitled to service connection for depression, as the claimed disability is the result of racial discrimination experienced in service.  More specifically, the Veteran asserts that he received backlash as the result of being in an interracial marriage.

In June 1981 service medical records, clinical visits document spousal complaints of physical abuse by the Veteran.  The Veteran and spouse attended several counseling sessions between February 1981 and September 1981 regarding the Veteran's physical abuse towards the spouse and discussing preventative methods.  The February 1981 mental health intake sheet noted "problems with my duty section" as a cause for the visit.  The spouse reported bad communication as the believed cause of abuse.  The Veteran also discussed stress caused by work (ordering supplies, answering the phone) and an old supervisor who no longer worked there as contributing factors to his anger.  In September 1981, the spouse reported that they were unable to reconcile their marriage due to ongoing physical violence and that she was seeking a divorce.  Neither the spouse nor the Veteran reported racial discrimination as a cause of problems in their marriage.

In June 2006 VA medical treatment records, the Veteran reported experiencing depression as an adult and somewhat as a child.  The Veteran was diagnosed with depressive disorder.  During the psychology consult, the Veteran discussed childhood causes of depression, mild depression as an adult, concern for his son deployed to Iraq, cancer scares, and other life challenges attributing to depression.  However, the Veteran did not provide racial incidents in service as a contributing factor to depression during that consult.

During the March 2017 hearing, the Veteran testified that unknown persons drove past his home using racial slurs toward him and his wife.  The Veteran also discussed a time when he was told his son could not swim in the swimming pool because he was "half and half," referring to his race.  The Veteran testified that as a result of the racial hardships they faced as a married couple, his wife ultimately left him due to the pressure and that caused his depression.  The Veteran stated that his present treating physicians knew that his depression was service-connected because he shared all of that information with them.  

The Board observes that the none of the service medical records indicated events of racial discrimination or evidence that coincide with the March 2017 testimony provided by the Veteran.  Furthermore, the Veteran testified to racial discrimination being the basis of his divorce, but the service medical records show that the spouse left as a result of physical abuse in the relationship.  Therefore, the Board finds the Veteran's March 2017 statements are conflicting and of little probative value.

In an October 2016 statement of the accredited representative, the Veteran, through his representative, requested a VA examination to determine the etiology of depression.  The Veteran has not received an examination for the purpose of determining if depression is service-connected.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the lack of evidence present in the service medical records, and the conflicting statements provided by the Veteran, the Board finds that the evidence does not indicate that the claimed disability may be associated with an in-service event, injury, disease, or a service-connected disability.

The Veteran has provided conflicting statements as to the onset of his depression.  Because of the conflicting statements, the Board finds the Veteran's March 2017 statements regarding the causative factors of depression are not as probative as the information documented in the service medical records.  To the extent that the Veteran himself suggests that his depression is related to service, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of depression.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Board finds that the preponderance of the evidence of record is against a finding that any current psychiatric disability, to include depression, is related to service or to any event, disease, or injury during service.  The Veteran has not submitted any objective, competent evidence relating a current mental disorder to service.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection for depression and the claim must be denied.  38 U.S.C. §  5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The Veteran contends that he is entitled to service connection for a cervical spine disability, as the claimed disability is the result of duties performed in his military occupational specialty as a warehouse worker.  More specifically, the Veteran asserts that lifting boxes while working in the warehouse caused his cervical spine disability.

At the March 2017 hearing, the Veteran testified that he did not know other injuries that could have caused his neck condition while in service.  The Veteran testified that he was informed that the vertebrae in his neck needed to be fused by the VA Oakland office where he was receiving treatment for the neck.  The Veteran stated that he received a CAT scan and was informed that the fusion on his neck "did not look good."  The Board notes that it is hard to discern the periods in time to which the Veteran is referencing in regard to receiving treatment and alleged in-service incidents of lifting based on his testimony.

In a March 2011 occupational therapy consult, the Veteran was seen for treatment of the cervical spine.  During the consult, the physician noted in the history portion of the examination the Veteran reported a fall from the back of a truck in 2010 in which he landed on his head.  The Veteran also reported a 2008 motor vehicle accident.  In September 2010, the Veteran received a cervical fusion and reported his pain worsened following the surgery.  At no point in the examination did the Veteran refer to strain placed on the cervical spine as a result of time as a warehouse worker while in service.  

Despite the Veteran's assertions regarding cervical strain caused by his military occupational specialty, the evidence of record does not show any in-service complaints, treatments, diagnosis, or direct treatment following service.  In fact, during the September 2010 consult, the Veteran did not mention his military occupational specialty as a possible cause.  Furthermore, the Board has previously highlighted the Veteran's conflicting statements as it pertains to the claim for depression as a result of in service incidents.

The Veteran has not submitted any additional competent evidence that relates the cervical spine disability to his service.  To the extent that the Veteran himself suggests that his cervical spine disability is a result of active service, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his cervical spine disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Furthermore, the evidence does not establish a continuity of symptomatology and shows an intercurrent 2008 motor vehicle accident and 2010 fall from a truck, which were referenced at the March 2011 occupational therapy consult.

The Board finds that an examination is not needed because the evidence does not indicate that a cervical spine disability is related to service.  38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a cervical spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a jaw disability and the appeal is denied.

Entitlement to service connection for a psychiatric disability, claimed as depression, is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In an October 2016 statement of the representative, the Veteran, through his representative, requested a new VA examination to assess the current disability level of the left wrist.  During the March 2017 hearing, the Veteran asserted that his left wrist disability had worsened since the most recent examination.  

The Veteran has not been provided a VA examination for a left wrist disability since May 2014.  Based on the March 2017 statement, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of a left wrist disability.

Clinical documentation dated after January 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a left wrist disability since January 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from January 2015 to present.  

3.  Schedule the Veteran for a VA examination to determine the current severity of a service-connected left wrist disability.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe all symptomatology of the left wrist.  The rationale for all opinions should be provided.  Any appropriate diagnostic testing should be conducted and noted in the report.  Full range of motion testing must be performed where possible for both active and passive motion, in weight-bearing and non weight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  The examiner should state whether there is any additional loss of function due to incoordination, fatigability, painful motion, excess motion, weakened motion, or on flare up.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


